Citation Nr: 0944008	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
condition, claimed as asbestosis.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Air 
Force from April 1952 to April 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The Veteran testified at a November 2006 personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

When these issues were previously before the Board in January 
2007, they were remanded for additional evidentiary 
development.  The case has now been returned to the Board for 
further consideration.

The issue of service connection for a heart condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was likely exposed to asbestos during active 
duty service.

2.  The Veteran is currently diagnosed with an asbestos 
related lung disease.


CONCLUSION OF LAW

The criteria for service connection of a pulmonary condition, 
claimed as asbestos, have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the decision granting service connection for a 
pulmonary disability, no discussion of the duties to notify 
and assist is required.  Assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless.

The Veteran has submitted additional medical evidence 
directly to the Board without waiving initial RO 
consideration of that evidence.  Further, the Veteran 
requested a Board hearing in October 2009 correspondence.  
Although the Veteran has a right to both initial RO 
consideration and a Board hearing, a remand for purposes of 
providing those rights would be a waste of judicial resources 
in this case, as the full benefit sought on appeal may be 
granted on the record currently before the Board.  The 
veteran is in no way prejudiced by proceeding with 
adjudication at this time. 

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In the January 2007 Remand, the Board directed the RO to 
develop evidence with regard to asbestos exposure in service.  
The RO submitted a request to the National Personnel Records 
Center (NPRC) for information regarding the construction of 
barracks at various Air Force bases in the 1950s.  NPRC 
responded that no such records were maintained at that 
location.  The Veteran was also asked to describe his post-
service employment, which he did in March 2007 
correspondence.

Although the development conducted on remand failed to settle 
the question of asbestos exposure, or even to provide 
additional helpful information, no further development is 
required on this issue.  Service records and the Veteran's 
statements establish that he worked as an aircraft mechanic 
in service.  Although he was primarily a propeller mechanic, 
his DD Form 214, Report of Separation from the Armed Services 
of the United States, also documents training as a general 
aircraft mechanic, and the Veteran described performing 
general maintenance duties.  Such work would invariably have 
involved exposure to asbestos, which was commonly used in 
military equipment for brakes and insulation during the 
Veteran's period of service.  The United States Navy, for 
example, has certified that Veterans with similar jobs to the 
appellant had "probable" asbestos exposure.  Based on the 
evidence of record , the Veteran's in-service exposure to 
asbestos is conceded.  Further, given his statements that 
after service he worked as a parts manager, and not as a 
mechanic, in auto dealerships, asbestos exposure as a 
civilian is unlikely.

VA treatment records show treatment for shortness of breath, 
which doctors related to many factors.  Asbestos was not a 
listed factor.  Doctors, including a pulmonary critical care 
fellow, considered deconditioning, smoking, and obesity.

In an undated report from Dr. JDB, the doctor opined that 
"within a reasonable medical probability" the Veteran had 
an asbestos related lung disease.  He referred to a "lengthy 
prior exposure" to undefined asbestos products, and relied 
upon x-ray findings of pleural thickening for diagnosis.  He 
did not mention the Veteran's military service.

A June 2009 report from Dr. FB, a pulmonary specialist, 
diagnosed chronic obstructive lung disease and asbestosis.  
An August 2008 CT scan showed increased interstitial markings 
and scattered bilateral pleural thickness, "highly 
suggestive of asbestos exposure."

A VA examination was conducted in September 2009.  The 
examiner reviewed the claims file and VA treatment records 
before apparently opining that the Veteran's chronic dyspnea 
was unrelated to service.  The examiner initially stated that 
the shortness of breath was related to deconditioning, 
smoking, and obesity, but then stated that no opinion could 
be rendered without resorting to speculation.  It appears the 
initial conclusion was merely copied verbatim from a VA 
treatment record dated in August 2009.  Moreover, the doctor 
did not discuss the role of asbestos in the etiology of any 
current disability.  The September 2009 VA medical opinion is 
not entitled to any serious weight, as it presents 
contradictory conclusions and fails to discuss all possible 
factors.

The Veteran is diagnosed with an asbestos related lung 
disease by two private doctors, including a pulmonary 
specialist.  The Veteran's in-service exposure to asbestos as 
an aircraft mechanic is conceded, and there is no credible 
evidence of post-service asbestos exposure.  One VA medical 
opinion, from a pulmonary fellow, does not support the 
Veteran's claim, but also does not discuss his asbestos 
exposure.  The preponderance of the evidence supports the 
Veteran's claim, and accordingly, service connection for a 
pulmonary condition is warranted.


ORDER

Service connection for a pulmonary condition, claimed as 
asbestosis, is granted.


REMAND

Unfortunately, further development is required with respect 
to the VA heart examination requested in the January 2007 
remand.  The ordered examination was to be performed by an 
"appropriate specialist."  This would, then, require that 
the Veteran be seen by a cardiologist, or by a doctor holding 
Board qualification in that specialty.  Instead, the 
examination on remand was conducted by a doctor who lists 
himself as an "Allopathic and Osteopathic" physician in 
"Family Practice."  He indicated no specialized medical 
knowledge or training which qualified him to be a 
"specialist" in cardiology.  The provided examination, 
therefore, is not compliant with the January 2007 remand.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Although the additional delay is regretted, further 
remand is required.

Moreover, in October 2009 correspondence, the Veteran 
requested scheduling of a Board hearing, in light of his 
submission of additional evidence and argument since the 
prior, November 2006 Board hearing before the undersigned.  
Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Schedule the Veteran for a VA 
examination with an appropriate specialist 
in cardiology.  The examiner must clearly 
identify his or her qualifications as a 
specialist.  The claims folder must be 
reviewed in conjunction with the 
examination.  

The examiner must identify all currently 
diagnosed heart conditions, and  should 
opine as to whether any diagnosed 
condition is at least as likely as not 
caused or aggravated beyond the natural 
progression by service.  The examiner 
should specifically address the following 
questions:

1) Was any current heart disease 
incurred in or aggravated by military 
service?

2) Is any current heart disease related 
to the heart murmur detected at the 
time of the Veteran's enlistment and 
separation from service?

3) Is any current heart disease related 
to in-service treatment for 
tachycardia?

4) Was the heart murmur detected at 
enlistment chronically worsened over 
the course of the Veteran's service, 
beyond the natural progression of the 
condition?

2.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  

Then, schedule the Veteran for a Board 
hearing, either via videoconference or 
before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


